

114 HR 5749 IH: Interstate Sextortion Prevention Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5749IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Ms. Clark of Massachusetts (for herself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to create offenses for the interstate coercion of sexual
			 acts, sexual contact, or sexually explicit visual depictions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Interstate Sextortion Prevention Act. 2.Coercion of sexual acts, sexual contact, or sexually explicit visual depictions (a)In generalPart 1 of title 18, United States Code, is amended by adding at the end the following new chapter:
				
					124Coercion of Sexual Acts, Sexual Contact, or Sexually Explicit Visual Depictions
						
							Sec.
							2751. Coercion of sexual acts.
							2752. Coercion of sexual contact.
							2753. Coercion of sexually explicit visual depictions.
							2754. Coercion using sexually explicit visual depictions.
							2755. Extortion using sexually explicit visual depictions.
							2756. Offenses involving minors.
							2757. Offenses resulting in death or serious bodily injury.
							2758. Attempt and conspiracy.
							2759. Repeat offenders.
							2760. Forfeitures.
							2761. Mandatory restitution.
							2762. Civil action.
							2763. Definitions.
						
						2751.Coercion of sexual acts
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly coerces any person to engage in a sexual act with another, including through fraud or threats to injure the person, property, or reputation of any person, shall be fined under this title or imprisoned for any number of years or for life, or both.
 (b)ThreatsWhoever, with the intent to coerce any person to engage in a sexual act with another, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
							2752.Coercion of sexual contact
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly coerces any person to engage in sexual contact with another, including through fraud or threats to injure the person, property, or reputation of any person, shall be fined under this title or imprisoned for not more than 10 years, or both.
 (b)ThreatsWhoever, with the intent to coerce any person to engage in sexual contact with another, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
							2753.Coercion of sexually explicit visual depictions
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly coerces another person to produce a sexually explicit visual depiction of any person, including through fraud or threats to injure the person, property, or reputation of any person, shall be fined under this title or imprisoned not more than 20 years, or both.
 (b)ThreatsWhoever, with the intent to cause another person to produce a sexually explicit visual depiction of any person, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (c)Offenses involving minorsNotwithstanding any other provision of law, in any case under this section involving a victim under the age of 18 where the sexually explicit visual depiction constitutes child pornography as defined in section 2256(8), the offender shall be punished as provided in section 2251(e).
 (d)DefinitionIn this section the term sexually explicit visual depiction shall not include any computer-generated sexually explicit visual depiction. 2754.Coercion using sexually explicit visual depictions (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly coerces another person to engage or refrain from engaging in conduct through threats to publish any sexually explicit visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, shall be fined under this title or imprisoned not more than 7 years or both.
 (b)ThreatsWhoever, with the intent to coerce another person to engage or refrain from engaging in conduct, knowingly transmits any communication containing a threat to publish any sexually explicit visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (c)DefinitionIn this section the term sexually explicit visual depiction includes any computer-generated sexually explicit visual depiction that is indistinguishable from an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee.
							2755.Extortion using sexually explicit visual depictions
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly extorts any money, property, or other thing of value from another person through threats to publish any sexually explicit visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, shall be fined under this title or imprisoned not more than 7 years or both.
 (b)ThreatsWhoever, with the intent to extort any money, property, or other thing of value from any person, knowingly transmits any communication containing a threat to publish any sexually explicit visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (c)DefinitionIn this section the term sexually explicit visual depiction includes any computer-generated sexually explicit visual depiction that is indistinguishable from an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee.
							2756.Offenses involving minors
 (a)Offenses involving minors under 18If the conduct that violates this chapter involves an individual, whether real or fictional, who has attained the age of 12 years but has not attained the age of 18 years, the maximum term of imprisonment authorized for that offense shall be increased by 5 years in addition to any penalty otherwise provided in this chapter.
 (b)Offenses involving minors under 12If the conduct that violates this chapter involves an individual, whether real or fictional, who has not attained the age of 12 years, the maximum term of imprisonment authorized for that offense shall be twice that otherwise provided in this chapter.
							2757.Offenses resulting in death or serious bodily injury
 (a)Offenses resulting in deathA person who commits a violation of this chapter that results in the death of any person, shall be fined under this title or imprisoned for any number of years or for life, or both.
 (b)Offenses resulting in serious bodily injuryA person who commits a violation of this chapter that results in serious bodily injury to any person, shall be fined under this title or imprisoned not more than 20 years, or both.
 2758.Attempt and conspiracyWhoever attempts or conspires to violate this chapter shall be punishable in the same manner as a completed violation of this chapter.
						2759.Repeat offenders
 (a)Maximum term of imprisonmentThe maximum term of imprisonment authorized for a violation of section 2751(a) or 2752(a) after a prior sex offense conviction shall be twice the term of imprisonment otherwise provided by this chapter, unless section 3559(e) applies.
 (b)DefinitionsIn this section— (1)the term prior sex offense conviction means a conviction for an offense—
 (A)under chapter 109A, chapter 110, chapter 117 or section 1591, 2751(a), 2752(a); or (B)under State law or the Uniform Code of Military Justice involving an offense described in subparagraph (A) or would be such an offense if committed under circumstances supporting federal jurisdiction; and
 (2)the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
								2760.Forfeitures
 (a)In generalThe court, in imposing sentence on any person convicted of a violation of this chapter, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person shall forfeit to the United States—
 (1)such person’s interest in any property, real or personal, that was used or intended to be used to commit or to facilitate the commission of such violation; and
 (2)any property, real or personal, constituting or derived from any proceeds that such person obtained, directly or indirectly, as a result of such violation.
								(b)Property subject to forfeiture
 (1)In generalThe following shall be subject to forfeiture to the United States and no property right shall exist in them:
 (A)any property, real or personal, used or intended to be used to commit or to facilitate the commission of any violation of this chapter;
 (B)any property, real or personal, that constitutes or is derived from proceeds traceable to any violation of this chapter; and
 (C)any sexually explicit visual depiction which was produced or used in violation of this chapter. (2)Applicability of chapter 46The provisions of chapter 46 of this title relating to civil forfeitures shall apply to any seizure or civil forfeiture under this subsection.
								(c)Transfer of forfeited assets
 (1)In generalThe Attorney General is authorized to transfer assets forfeited pursuant to this section, or the proceeds derived from the sale thereof, to satisfy victim restitution orders arising from violations of this chapter.
 (2)Use of non-forfeited assetsTransfers pursuant to paragraph (1) shall not reduce or otherwise mitigate the obligation of a person convicted of a violation of this chapter to satisfy the full amount of a restitution order through the use of non-forfeited assets or to reimburse the Attorney General for the value of assets or proceeds transferred under this subsection through the use of non-forfeited assets.
								2761.Mandatory restitution
 (a)In generalNotwithstanding section 3663 or 3663A, and in addition to any other civil or criminal penalty authorized by law, the court shall order restitution for any offense under this chapter.
							(b)Scope and nature of order
 (1)DirectionsThe order of restitution under this section shall direct the defendant to pay to the victim (through the appropriate court mechanism) the full amount of the victim’s losses as determined by the court pursuant to paragraph (2).
 (2)EnforcementAn order of restitution under this section shall be issued and enforced in accordance with section 3664 in the same manner as an order under section 3663A.
 (3)DefinitionFor purposes of this subsection, the term full amount of the victim’s losses includes any costs incurred by the victim for— (A)medical services relating to physical, psychiatric, or psychological care;
 (B)physical and occupational therapy or rehabilitation; (C)necessary transportation, temporary housing, and child care expenses;
 (D)lost income; (E)attorneys’ fees, plus any costs incurred in obtaining a civil protection order; and
 (F)any other losses suffered by the victim as a proximate result of the offense. (4)Order mandatory (A)The issuance of a restitution order under this section is mandatory.
 (B)A court may not decline to issue an order under this section because of— (i)the economic circumstances of the defendant; or
 (ii)the fact that a victim has, or is entitled to, receive compensation for his or her injuries from the proceeds of insurance or any other source.
 (c)Transfer of crime victim’s rightsIn the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, the legal guardian of the victim or representative of the victim’s estate, another family member, or any other person appointed as suitable by the court, may assume the crime victim’s rights under this chapter, but in no event shall the defendant be named as such representative or guardian.
							2762.Civil action
 (a)In generalAn individual who is a victim of offenses under this chapter may bring a civil action against the perpetrator (or whoever knowingly benefits, financially or by receiving anything of value from participation in a venture which that person knew or should have known has engaged in an act in violation of this chapter) in an appropriate district court of the United States and may recover damages and reasonable attorney’s fees.
							(b)Stay pending criminal action
 (1)Any civil action filed under this section shall be stayed during the pendency of any criminal action arising out of the same occurrence in which the claimant is the victim.
 (2)In this subsection, the term criminal action includes an investigation and prosecution that is pending, until final adjudication in the trial court.
 (c)Statute of limitationsNo action may be maintained under this section unless it is commenced not later than the later of— (1)10 years after the cause of action arose; or
 (2)10 years after the victim reaches 18 years of age, if the victim was a minor at the time of the alleged offense.
								2763.Definitions
 In this chapter: (1)Sexual actThe term sexual act means—
 (A)any genital to genital, oral to genital, anal to genital, or oral to anal contact, not through the clothing;
 (B)the penetration, however slight, of the anal or genital opening of any person by a hand or finger or by any object; or
 (C)the intentional touching, not through the clothing, of the genitalia of or by any person. (2)Sexual contactThe term sexual contact means the intentional touching, either directly or through the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any person.
 (3)ProduceThe term produce means to create, make, manufacture, photograph, film, videotape, record, or transmit. (4)Sexually explicit visual depictionThe term sexually explicit visual depiction means any photograph, film, video, or other recording or live transmission of a person, whether produced by electronic, mechanical, or other means (including depictions that are not stored in a permanent format), that depicts—
 (A)the lascivious exhibition of the anus, the post-pubescent female nipple, the genitals, or the pubic area of any person;
 (B)any actual or simulated sexual contact or sexual act; (C)bestiality; or
 (D)sadistic or masochistic conduct. (5)VictimThe term victim means the individual harmed as a result of a commission of a crime under this chapter.
 (6)MinorThe term minor means any person who has not attained the age of 18 years. (7)PublishThe term publish means to circulate, deliver, distribute, disseminate, transmit, or otherwise make available to another person.
 (8)Immediate family memberThe term immediate family member means the addressee’s— (A)spouse, parent, brother, sister, child, or person to whom the addressee stands in loco parentis; or
 (B)any other person living in the addressee’s household and related to the addressee by blood or marriage.
 (9)Intimate partnerThe term intimate partner means a person who is or has been in a social relationship of a romantic or intimate nature with the addressee, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.
 (10)Computer-generated sexually explicit visual depictionThe term computer-generated sexually explicit visual depiction means a depiction that has been created, adapted, or modified through the use of any computer technology to appear to be a sexually explicit visual depiction.
 (11)IndistinguishableThe term indistinguishable, means virtually indistinguishable, in that the computer-generated sexually explicit visual depiction is such that an ordinary person viewing the computer-generated depiction would conclude that it is an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee. This definition does not apply to depictions that are drawings, cartoons, sculptures, or paintings depicting any person.
 (12)Actual depictionThe term actual depiction means a depiction that has not been fabricated or materially altered to change the appearance or physical characteristics of the persons, objects, or activities depicted.
 (13)Serious bodily injuryThe term serious bodily injury means bodily injury that involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty..
 (b)Clerical amendmentThe table of chapters at the beginning of part 1 of title 18, United States Code, is amended adding at the end the following new item:
				
					
						Chapter 124—Coercion of Sexual Acts, Sexual Contact, or Sexually Explicit Visual Depictions.
			(c)Directive to United States Sentencing Commission
 (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and its policy statements applicable to persons convicted of an offense defined in chapter 124 added to title 18, United States Code, by this Act, to ensure that the guidelines and policy statements are consistent with those amendments and reflect the intent of Congress that the guidelines reflect the seriousness and great harm caused by those offenses.
 (2)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— (A)the mandate of the United States Sentencing Commission, pursuant to its authority under section 994(p) of title 28, United States Code, to promulgate guidelines that meet the purposes of sentencing as set forth in section 3553(a)(2) of title 18, and in particular to ensure that sentencing courts properly consider the seriousness of the offense, to promote respect for the law, to provide just punishment for the offense, to afford adequate deterrence to criminal conduct, and to protect the public from further crimes of the defendant; and
 (B)the intent of Congress that the penalties for defendants convicted of an offense under that chapter are appropriately severe and account for the nature of the visual depiction, the acts engaged in, and the potential harm resulting from the offense; the number and age of the victims involved; and the degree to which the victims have been harmed.
					3.Amendments to existing statutory offenses
 (a)Section 843 Art. 43(b)(2)(C) of title 10, United States Code, is amended by inserting , 2751(a), or 2752(a) after section 1591. (b)Section 1001(a) of title 18, United States Code, is amended by inserting 2751(a), or 2752(a), after section 1591,.
 (c)Section 2251(e) of title 18, United States Code, is amended by inserting section 2751(a), section 2752(a), after section 1591,. (d)Section 2252(b) of title 18, United States Code, is amended—
 (1)in subsection (1) by inserting section 2751(a), section 2752(a), after section 1591,; and (2)in subsection (2) by inserting section 2751(a), section 2752(a), after under this chapter,.
 (e)Section 2252A(b) of title 18, United States Code, is amended— (1)in subsection (1) by inserting section 2751(a), section 2752(a), after section 1591,; and
 (2)in subsection (2) by inserting section 2751(a), section 2752(a), after under this chapter,. (f)Section 2252A(g) of title 18, United States Code, is amended by inserting or section 2751(a) or 2752(a) (involving a minor victim), after 117 (involving a minor victim),.
 (g)Section 2255(a) of title 18, United States Code, is amended— (1)by striking or after 2422,; and
 (2)inserting , 2751(a), 2752(a), or 2753(a) after 2423. (h)Section 2260A of title 18, United States Code, is amended—
 (1)by striking or after 2423,; and (2)by inserting 2751(a), or 2752(a), after 2425,.
 (i)Section 2426(b)(1)(A) of title 18, United States Code, is amended— (1)by striking or after chapter 110,; and
 (2)by inserting , section 2751(a), or section 2752(a) after section 1591. (j)Section 2516(1)(c) of title 18, United States Code, is amended by inserting sections 2751, 2752, 2753, 2754, and 2755 (relating to coercion of sexual acts and related crimes), after 2425 (relating to transportation for illegal sexual activity and related crimes),.
 (k)Section 3014(a) of title 18, United States Code, is amended— (1)by redesignating subsection (5) as subsection (6);
 (2)in subsection (4), by striking or at the end; and (3)by inserting after subsection (4) the following:
					
 (5)section 2751(a), 2752(a), or 2753(a) (relating to coercion of sexual acts and related crimes); or. (l)Section 3142 of title 18, United States Code, is amended—
 (1)in subsection (c)— (A)by striking or after 2423,; and
 (B)by inserting , 2751(a), or 2752(a) after 2425; and (2)in subsection (e)(3)(E)—
 (A)by striking or after 2423,; and (B)by inserting , 2751(a), or 2752(a) after 2425.
 (m)Section 3156(a)(4)(C) of title 18, United States Code, is amended by inserting section 2751(a), 2752(a), or  after any felony under. (n)Section 3282(b) of title 18, United States Code is amended—
 (1)in subsection (1), by inserting or section 2751(a) after chapter 109A; and (2)in subsection (2), by inserting or section 2751(a) after chapter 109A.
 (o)Section 3299 of title 18, United States Code, is amended by inserting , 2751(a), or 2752(a) after section 1591. (p)Section 3553(b)(2)(A) of title 18, United States Code, is amended by inserting 2751(a), 2752(a), or 2753(a), after section 1591,.
 (q)Section 3559(c)(2)(F)(i) of title 18, United States Code, is amended by inserting coerced sexual act (as described in section 2751(a)); after sexual abuse (as described in sections 2241 and 2242). (r)Section 3559(e)(2)(A) of title 18, United States Code, is amended—
 (1)by striking or after 2422(b) (relating to coercion and enticement of a minor into prostitution),; and (2)by inserting , or 2751(a) (relating to coercion of sexual acts); after 2423(a) (relating to transportation of minors).
 (s)Section 3583(k) of title 18, United States Code, is amended— (1)by striking or after 2423,;
 (2)by inserting , 2751(a), or 2752(a) after 2425; (3)by striking or after section 1201, the second place it occurs; and
 (4)by inserting 2751(a), or 2752(a), after 1591, the second place it occurs. (t)Section 3(d)(2) of the DNA Analysis Backlog Elimination Act of 2000 (4 U.S.C. 14135a(d)(2)) is amended by inserting or section 2751(a) after chapter 109A.
 (u)Section 2(1) of the PROTECT our Children Act of 2008 (42 U.S.C. 17601(1)) is amended— (1)by striking and after chapter 110,; and
 (2)by inserting , and chapter 124 after chapter 117. 